Title: From Louisa Catherine Johnson Adams to Albert Gallatin, 28 December 1816
From: Adams, Louisa Catherine Johnson
To: Gallatin, Albert



Ealing 28 December 1816

Will you have the goodness my dear Sir to send the enclosed to Mrs. C King, as I do not know her address. I take the liberty of making this request having witnessed your readiness to serve the Ladies, and feeling and how happy they are to receive an obligation at your hands—
Present my respectful Compliments to Mrs. Gallatin and believe me, Sir, with the highest sentiment of esteem and respect, Your most humble and obedt Servt.

L. C. Adams